Citation Nr: 0940238	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial or staged rating in excess of 10 
percent for status-post displaced fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
June 2000 to June 2004.  He also has unverified service in 
the Marine Corps Reserves.  He is a Gulf War Veteran who 
earned the Combat Action Ribbon.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which in pertinent part, 
granted service connection for status-post displaced 
interarticular fracture of the left ankle (medial malleolus) 
with post-traumatic arthritis and assigned a noncompensable 
rating, effective from June 26, 2004.  The Veteran appealed 
for the assignment of a higher rating.

By a November 2007 decision, the Board concluded that the 
schedular criteria for a 10 percent rating for the Veteran's 
service-connected left ankle disability had been met.  The 
Board also remanded this case for additional development with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA).  
Specifically, the RO was requested to send the Veteran a VCCA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
specific to the claim for an initial or staged rating in 
excess of 10 percent for the Veteran's service-connected left 
ankle disability.  

Pursuant to the Board's November 2007 decision, the RO, in a 
December 2007 rating action, increased the disability rating 
for the Veteran's service-connected left ankle disability 
from noncompensable to 10 percent disabling, effective from 
June 26, 2004.  Additionally, in July 2008, the RO sent a 
VCAA notice letter to the Veteran that specifically pertained 
to his claim for an initial or staged rating in excess of 10 
percent for status-post displaced fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis.  Thus, in 
addition to the fact that the issue on appeal is downstream 
from the grant of service connection and as such the duty to 
notify is limited (see VCAA analysis below), the purposes of 
the November 2007 remand have been met and the case is ready 
for appellate consideration.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

The Veteran's service-connected left ankle disability is 
manifested by traumatic arthritis and some functional 
impairment; it is not productive of more than moderate 
limitation of motion.   


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent for status-post displaced fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 
5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 and July 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2006 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board recognizes that written notice was provided in 
March 2006 and July 2008, after the decision that is the 
subject of this appeal.  However, despite any timing 
deficiency with respect to this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard, 4 Vet. App. at 384, 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for 
entitlement to an initial or staged rating in excess of 10 
percent for status-post displaced fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.          

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, aside from the 
fact that this decision was recently overruled in large part 
by a Federal Circuit decision (see Vazquez-Flores v. 
Shinseki,--- F.3d ----, 2009 WL 2835434 (2009)), since the 
claim on appeal is a downstream issue from that of service 
connection, Vazquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 473, 491.  
In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when VA has granted a service connection claim and 
the veteran thereafter in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide 
VCAA notification as to the higher rating issue does not 
attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in August 2004 and February 2009, which were 
thorough in nature and adequate for rating purposes.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal; VA has no further duty to provide an 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2009).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records show that in August 
2000, he fractured his left ankle (medial malleolus) during 
basic training.  In September 2000, he underwent an open 
reduction and internal fixation.  Subsequently, he underwent 
additional surgery to remove hardware.  

In July 2004, the Veteran filed a claim for service 
connection for the residuals of a left ankle fracture.   

A VA joints examination was conducted in August 2004.  At 
that time, the examiner noted that the Veteran was diagnosed 
with a left medial malleolar fracture during service and 
underwent an open reduction and internal fixation in 
September 2000.  The fixation was done with a screw.  
Subsequently, the fracture healed without any complications.  
However, the Veteran developed some pain in front of the left 
medial malleolus.  Thus, the pin was removed in March 2002 
which somewhat helped the pain, but not significantly.  At 
present, the Veteran continued to have some pain in front of 
the left ankle.  However, despite the pain, he was functional 
and could run six miles a week.  The pain was "somewhat 
aggravated" by running, but not significantly.  The Veteran 
was also able to walk "as much as desired" and go up and 
down stairs.  There was no history of any local swelling, 
redness, grinding, or instability.     

The physical examination showed that the Veteran walked with 
a normal gait at a brisk pace.  He was able to walk on his 
heels, as well as on his tiptoes, and tandem gait was normal.  
On palpation of the left ankle, there was some thickening 
noted over the upper end of the medial malleoulus indicative 
of fracture, but no local tenderness other than that was 
elicited.  There was no local swelling or redness.  Range of 
motion of the left ankle was normal and similar to the 
opposite side, with dorsiflexion of 20 degrees and plantar 
flexion of 40 degrees.  There was no ligamentous laxity on 
various stress tests of the left ankle, such as anterior 
drawer stress, posterior drawer stress, valgus stress, varus 
stress, inversion stress, or eversion stress.  Range of 
motion of the left mid-foot and toes was also normal.  After 
repetition of movement, there was no fatigability, 
incoordination, or loss of range of motion.  X-rays taken at 
the time of the examination showed minor degenerative changes 
affecting the left ankle joint and stable deformity of the 
medial malleolus.  Based on above, the VA physician diagnosed 
the Veteran with status post left medial malleolar fracture, 
status post removal of a surgical pin, and traumatic 
degenerative arthritis.  Although the report actually says 
traumatic degenerative joint disease of the "right(?)" 
ankle, this is clearly a typographical error as no x-rays 
were taken of the right ankle.

By an October 2004 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for 
status-post displaced fracture of the left ankle (medial 
malleolus) with post-traumatic arthritis.  The RO assigned a 
noncompensable rating under Diagnostic Codes 5010-5271, 
effective from June 26, 2004, for the Veteran's service-
connected left ankle disability.    

In March 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he reported that he had injured his left ankle during 
boot camp.  He was initially prescribed bedrest for three 
weeks.  It was not until three additional weeks of full duty 
that the fracture was discovered.  The fracture required two 
screws, which he later had removed in an attempt to relieve 
some of the pain.  The Veteran stated that he could no longer 
run or snowboard due to the pain in his left ankle.  He 
described his ability to walk as "limited" and stated that 
the pain flared up after 30 minutes of walking.  The Veteran 
indicated that the VA examination took place two months after 
leaving service.  He testified that he answered the VA 
examiner's questions concerning limited mobility from the 
standpoint of an active duty Marine since he had been 
required to "do the physical activities" after his injury.  
At the time of the hearing, the Veteran was a full-time 
student.  He described the pain as constant and rated it at 
3/10.  The Veteran rated flare ups at 7-8/10.  According to 
the Veteran, he controlled his left ankle pain with Vicodin, 
a heat bandage, and lace up boots.

In a November 2007 decision, the Board stated that although 
the August 2004 VA examination showed that the Veteran had 
normal range of motion of his left ankle, his left ankle 
disability was symptomatic and productive of functional 
impairment.  There was x-ray evidence of arthritis and 
clinical evidence of pain on motion of the left ankle, along 
with the Veteran's credible testimony that he had left ankle 
pain on a daily basis.  According to the Board, Diagnostic 
Code 5003 and 38 C.F.R. § 3.49 provided that painful motion 
due to degenerative arthritis, which was established by x-
ray, was deemed to be limitation of motion and warranted the 
minimum compensable rating for the joint, even if there was 
no actual limitation of motion.  Therefore, the Board found 
that an initial rating of 10 percent for status-post 
displaced fracture of the left ankle (medial malleolus) with 
post-traumatic arthritis was warranted.  The Board did not 
address the issue of whether a rating in excess of 10 percent 
was warranted for the service-connected left ankle 
disability, and stated that the issue would be addressed 
after the case was remanded and the requested development was 
complete.    

Pursuant to the Board's November 2007 decision, the RO, in a 
December 2007 rating action, increased the disability rating 
for the Veteran's service-connected left ankle disability 
from noncompensable to 10 percent disabling under Diagnostic 
Codes 5010-5271, effective from June 26, 2004.

In a letter from the Veteran, dated in September 2008, he 
stated that due to his service-connected left ankle 
disability, he had been rejected by the United States 
Transportation Security Administration and was deemed 
medically disqualified from employment as a Transportation 
Security Officer.  The Veteran indicated that he was worried 
that his left ankle disability would interfere with his job 
prospects.  He submitted a copy of the rejection letter from 
the United States Transportation Security Administration, 
dated in August 2008.  In the letter, it was noted that the 
Veteran had recently undergone a medical examination which 
was conducted in conjunction with his application to become a 
Transportation Security Officer with the Transportation 
Security Administration.  The examination resulted in medical 
disqualification due to his left ankle disability.  

In September 2008, the RO received a private medical record, 
dated in March 2007.  In the March 2007 record, it was noted 
that the Veteran had x-rays taken of his left ankle which 
were reported to show post-traumatic degenerative joint 
disease.  It was also noted that the Veteran could not run or 
snowboard due to his left ankle disability.   

In January 2008, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from October 2006 to July 
2008.  The records show intermittent treatment for the 
Veteran's service-connected left ankle disability.  

A VA examination was conducted in February 2009.  At that 
time, the Veteran stated that he was not working and was a 
full-time student.  He indicated that prior to being a 
student, he had been working part-time for the state of 
California.  According to the Veteran, he was planning on 
obtaining a degree in forestry so that he could continue to 
work for the Forestry Department in the state of California.  
The examiner noted that the Veteran had x-rays taken of his 
left ankle in January 2009.  The x-rays showed that 
previously mild degenerative joint disease of the left ankle 
which was noted in August 2004 had become worse since then.  
Currently, he had moderate degenerative changes of the medial 
compartment of the left ankle mortise.  According to the 
Veteran, he had chronic pain in his left ankle that was worse 
at the end of the day.  He often took Naproxen during the day 
and Vicodin at nighttime.  Occasionally, the Veteran felt 
grinding.  He denied any swelling.  The Veteran noted that he 
used a shoe insert and ankle support, and that he often wore 
high top shoes.  He denied using any other walking aid or 
assistive device.  The examiner stated that the Veteran was 
often on his feet as a student and at work and that he 
managed to do that.  The Veteran did not have incapacitating 
flare-ups.  He did not do any jogging, jumping, running, or 
prolonged hiking.  The Veteran was independent in self care 
and was able to drive.  He was also able to go up and down 
the stairs and walk reasonable distances.       

The physical examination showed that the Veteran walked with 
a normal gait.  He was able to walk on his heels and his 
tiptoes.  There was no antalgic component in the gait.  There 
was no obvious deformity of the left ankle or any local 
swelling, redness, puffiness, or warmth.  There was no 
abnormal shoe wear.  The Veteran had good medial arches.  In 
regard to range of motion of the left ankle, "dorsiflexion 
was to 50 degrees and plantar flexion was to 35 degrees."  
Range of motion of the right ankle showed that dorsiflexion 
was to 20 degrees and plantar flexion was to 45 degrees.  The 
motion of the left ankle was essentially pain free; there was 
slight crepitus noted.  There was no ligamentous laxity of 
the left ankle on various stress tests.  However, inversion 
of the left foot was slightly painful.  There was some 
tenderness over the sinus tarsi.  Motor strength of the left 
foot, toe dorsiflexion and plantar flexion were all normal.  
After repetition of movement, there was no fatigability, 
incoordination, or loss of range of motion.  The pertinent 
diagnosis was of traumatic degenerative joint disease of the 
left ankle of a moderate degree.  The examiner stated that 
the range of motion of the left ankle was slightly less than 
the opposite side.  In addition, with three repetitions of 
range of motion of the left ankle, there was no additional 
loss of range of motion, no significant pain or fatigability 
or lack of endurance.  The Veteran had pain on an everyday 
basis, more so by the end of the day and more so after 
prolonged walking or standing.  He was not able to run or do 
any jumping sports but he was able to walk reasonable 
distances.  The Veteran did not use any walking aid such as a 
cane or any other assistive devise.   He was able to drive 
and go up and down the stairs.  The Veteran was also able to 
function as a student and work part-time with some pain 
medication.  He did have some morning stiffness and pain and 
more pain during cold weather but he was not having 
incapacitating flare-ups.  According to the examiner, it was 
possible that under certain conditions, he may have pain with 
motion and some feeling of fatigability or lack of endurance 
and perhaps some additional loss of range of motion.  
However, the examiner stated that it would be mere 
speculation to guess the degree of such impairment.         






III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

As the Veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. 119 (1999).  Thus, the Board must 
evaluate the relevant evidence since June 26, 2004.  

The RO has assigned a 10 percent disability rating under 
Diagnostic Codes 5010-5271 for the Veteran's service- 
connected status-post displaced fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis.    

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5271 provides rating criteria for rating 
limitation of motion of the ankle.  Moderate limitation is 
rated as 10 percent disabling.  Marked limitation is rated as 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.   

Plate II, located in 38 C.F.R. § 4.71, indicates that full 
ankle dorsiflexion is from 0 to 20 degrees and that full 
ankle plantar flexion is from 0 to 45 degrees.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran contends that his left ankle 
disability is more disabling than currently evaluated.  He 
indicates that he has constant pain in his left ankle that is 
aggravated by prolonged standing and walking.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

After a review of the overall record, the Board concludes 
that the Veteran's service-connected left ankle disability is 
productive of no more than moderate limitation of motion.  In 
the November 2007 decision, the Board stated that although 
the August 2004 VA examination showed that the Veteran had 
normal range of motion of his left ankle, his left ankle 
disability was symptomatic and productive of functional 
impairment.  Specifically, there was x-ray evidence of 
arthritis and clinical evidence of pain on motion of the left 
ankle.  Given that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provided that painful motion due to degenerative arthritis, 
which was established by x-ray, was deemed to be limitation 
of motion and warranted the minimum compensable rating for 
the joint, even if there was no actual limitation of motion, 
the Board found that an initial rating of 10 percent for 
status post displaced fracture of the left ankle (medial 
malleolus) with post-traumatic arthritis, was warranted.  See 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Pursuant to the Board's November 2007 decision, the RO 
granted a 10 percent disability rating for the Veteran's 
service-connected left ankle disability, effective from June 
26, 2004, the date of the grant of service connection.     

Since the November 2007 decision, the Veteran has undergone 
an additional VA examination, conducted in February 2009.  At 
that time, the examiner stated that x-rays of the Veteran's 
left ankle which were taken in January 2009 showed a 
worsening of his degenerative joint disease.  Specifically, 
the x-rays showed moderate degenerative changes of the medial 
compartment of the left ankle mortise, compared with previous 
x-rays taken in August 2004 which showed mild degenerative 
joint disease of the left ankle.  In regard to range of 
motion of the left ankle, the Board notes that the examiner 
stated that "dorsiflexion was to 50 degrees and plantar 
flexion was to 35 degrees."  Given that normal dorsiflexion 
is to 20 degrees, the Board recognizes that the notation of 
"50 degrees" must be a typographical error.  Nevertheless, 
in consideration of the fact that the examiner stated that 
the range of motion of the left ankle was only slightly less 
than the opposite side, and that the Veteran had normal range 
of motion of the right ankle with dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees, it appears that the 
Veteran only had a slight limitation of motion of the left 
ankle.  Thus, the X-ray evidence of arthritis and clinical 
evidence of pain on motion of the left ankle, in addition to 
slight limitation of motion of the left ankle, is consistent 
with the current 10 percent rating; the left ankle disability 
continues to be productive of no more than moderate 
impairment.  The symptoms and abnormal physical findings of 
his left ankle disability simply do not support a finding of 
marked limitation of the left ankle.  The Veteran has slight 
limitation of motion of the left ankle and his left ankle 
arthritis has been characterized as "moderate."  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant a higher rating.  See DeLuca, 
supra.  However, a rating in excess of 10 percent for the 
left ankle disability is not warranted under DeLuca.  While 
the Veteran complains of pain associated with his left ankle 
disability, the Board does not find that the disability 
attributable to the status-post fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis has resulted 
in functional disability in excess of that contemplated in 
the 10 percent rating already assigned.  In both VA 
examinations, dated in August 2004 and February 2009, the 
examiners stated that after repetition of movement, there was 
no fatigability, incoordination, or loss of range of motion.  
The Board recognizes that in the February 2009 VA 
examination, the examiner stated that it was possible that 
under certain circumstances, the Veteran may have some 
additional loss of range of motion.  However, the examiner 
also indicated that it would be mere speculation to guess the 
degree of such impairment, and given that upon both VA 
examinations, repetition of movement did not show any loss of 
range of motion, the Board finds that whatever loss of range 
of motion that actually occurs with repetition or prolonged 
use not to a degree that would support a finding of marked 
impairment or limitation of motion of the ankle.  The 
evidence of record shows that while the Veteran cannot run or 
participate in any sports involving jumping, he is able to 
walk reasonable distances and go up and down stairs.  In 
addition, the Veteran does not use any walking aid such as a 
cane, he is able to drive, and he is able to function as a 
student and work part-time with some pain medication.  Thus, 
the Board does not find that a higher initial disability 
evaluation is warranted for the Veteran's status-post 
displaced fracture of the left ankle (medial malleolus) with 
post-traumatic arthritis on the basis of functional 
disability.

The Board has also looked at other Diagnostic Codes for 
rating the left ankle disability and they do not provide a 
method for assigning a higher evaluation.  The Veteran does 
not have malunion or nonunion of the tibia and fibula or 
ankylosis of the ankle.  Therefore, Diagnostic Codes 5262 and 
5270 are not applicable.

Consequently, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted at any point 
during the pendency of this claim for the Veteran's service-
connected status-post displaced fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis.  See 
Fenderson, 12 Vet. App. at 125-26. The Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim for entitlement to an initial or staged rating in 
excess of 10 percent for status-post displaced fracture of 
the left ankle (medial malleolus) with post-traumatic 
arthritis.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


IV.  Extraschedular Rating

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service- connected left ankle disability has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment or other such factors.  The 
Board recognizes that the Veteran has expressed concerns that 
his service-connected left ankle disability would prohibit 
him from obtaining employment.  The Veteran has submitted an 
August 2008 rejection letter from the United States 
Transportation Security Administration which shows that he 
was found to be medically disqualified for employment as a 
Transportation Security Officer due to his left ankle 
disability.  However, the Board notes that in the August 2008 
letter, it was also noted that just because the Veteran did 
not meet the requirements for the Transportation Security 
Officer position, it did not mean that he would not meet the 
requirements of other Transportation Security Administration 
jobs or those in the federal government.  This was one 
rejection for one particular type of employment.  In 
addition, the Board notes that the Veteran has worked part-
time for the state of California and was currently in school 
in order to obtain a degree in forestry so that he could 
continue to work for the Forestry Department in the state of 
California.  Therefore, in the absence of such factors, such 
as frequent hospitalizations due to the left ankle disability 
or marked interference with employment, the criteria for 
submission for assignment of an extraschedular rating for his 
left ankle disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for status-post displaced fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


